UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22768 Investment Company Act file number Sound Point Floating Rate Income Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 25th Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Stephen J. Ketchum c/o Sound Point Capital Management, L.P. 375 Park Avenue, 25th Floor New York, NY 10152 (Name and address of agent for service) Registrant's telephone number, including area code: 212-895-2260 Date of fiscal year end: August 31 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. There were no proxy voting records to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Sound Point Floating Rate Income Fund By (Signature and Title)/s/ Stephen J. Ketchum Stephen J. Ketchum President Date 8/16/2013
